Name: Council Regulation (EEC) No 3550/80 of 16 December 1980 concluding the Interim Agreement between the European Economic Community and the Republic of Zimbabwe
 Type: Regulation
 Subject Matter: European construction;  international affairs;  Africa
 Date Published: nan

 31 . 12 . 80 No L 372/1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3550/80 of 16 December 1980 concluding the Interim Agreement between the European Economic Community and the Republic of Zimbabwe and the declarations annexed to the Final Act are hereby approved on behalf of the Community. The texts referred to in the first paragraph are annexed to this Regulation . THE COUNCIL. OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas pending the entry into force of the Agreement signed at Luxembourg on 4 November 1980, on the accession of the Republic of Zimbabwe to the Second ACP-EEC Convention signed at Lome on 31 October 1979 , the Interim Agreement between the European Economic Community and the Republic of Zimbabwe signed at Luxembourg on 4 November 1980 should be approved, HAS ADOPTED THIS REGULATION: Article 1 The Interim Agreement between the European Economic Community and the Republic of Zimbabwe Article 2 The President of the Council shall give the notification provided for in Article 5 of the Interim Agreement ( 1). Article 3 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 December 1980 . For the Council The President Colette FLESCH ( x) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council .